             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )            ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on Aetna’s Motion for Leave to File

under Seal Certain Portions of Aetna’s Reply Brief Supporting Its Motion for

Summary Judgment [Doc. 237].

     The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the
public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to Aetna’s motion. Aetna filed its motion on

June 26, 2019, and it has been accessible to the public through the Court’s

electronic case filing system since that time.           Further, Aetna has

demonstrated that its reply brief cites portions of an Administrative Services

Agreement, which the Court has allowed to be filed under seal due to the

commercially sensitive information contained therein, and that the public’s



                                      2
right of access to such information is substantially outweighed by the

compelling interest in protecting the details of such information from public

disclosure. Finally, having considered less drastic alternatives to sealing the

documents, the Court concludes that the limited redaction of this reply brief

is narrowly tailored to serve the interest of protecting Aetna’s confidential and

sensitive business information.

      IT IS THEREFORE ORDERED that Aetna’s Motion for Leave to File

under Seal Certain Portions of Aetna’s Reply Brief Supporting Its Motion for

Summary Judgment [Doc. 237] is GRANTED, and the redacted portions of

Aetna’s Reply Brief in support of its Motion for Summary Judgment shall be

filed under seal until further Order of this Court.

      IT IS SO ORDERED.

                                Signed: July 1, 2019




                                           3
